Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

In the Case of:

Date: December 31, 2007

United Medical Home Care, Inc.,
(CCN: 55-7683),

Petitioner, Decision No. CR1713

)
)
)
)
)
) Docket No. C-06-251
)
)
)
)
Centers for Medicare & Medicaid Services. )

DECISION

Petitioner’s Home Health Agency (HHA) provider agreement is terminated effective
August 30, 2005.

I. Background

Petitioner, United Medical Home Care, Inc., Panorama City, California, requested a
hearing by an administrative law judge (ALJ) by letter dated February 3, 2006. Petitioner
seeks to challenge a determination of the Centers for Medicare & Medicaid Services
(CMS), reflected in its August 15, 2005 letter to Petitioner, that Petitioner voluntarily
terminated its Medicare provider agreement by ceasing to provide services to the
community in February 2005. The CMS letter cites as the basis for its conclusion the
regulation at 42 C.F.R. § 489.52(b)(3), which provides that “[a] cessation of business is
deemed to be a termination by the provider, effective with the date on which it stopped
providing services to the community.” The case was assigned to me for hearing and
decision on February 22, 2006, and a Notice of Case Assignment and Prehearing Case
Development Order was issued at my direction.

2

On March 10, 2006, CMS moved to dismiss Petitioner’s request for hearing pursuant to
42 C.F.R. § 498.70(b), arguing that Petitioner had no right to a hearing because a
“voluntary termination” is not an initial determination of the Secretary subject to appeal
and review. On March 21, 2006, Petitioner filed its rebuttal or opposition to the CMS
motion to dismiss, arguing that while it ceased providing services for a period, it did not
cease doing business and it never voluntarily terminated its provider agreement.

After review of the pleadings, the pertinent provisions of the Social Security Act (the
Act), and the applicable regulations, I concluded that additional clarification of the
parties’ legal positions was required. By Order dated April 3, 2006, I directed that the
parties brief four specific issues. Petitioner filed briefs on the issues on May 2 and May
19, 2006, and CMS filed briefs addressing the issues on May 5 and May 30, 2006. On
October 26, 2006, I denied the CMS motion to dismiss, lifted the stay, and reestablished
the schedule to hearing. In my Ruling dated October 26, 2006, I concluded that CMS had
mischaracterized the nature of the termination in this case and that CMS had involuntarily
terminated Petitioner’s provider agreement pursuant to 42 C.F.R. § 489.53. Thus, I
concluded that Petitioner had a right to a hearing pursuant to 42 C.F.R. § 498.5(b). The
general issue remaining for decision is whether or not CMS has a basis for the
termination of Petitioner’s provider agreement. I advised the parties by my Ruling that
there remained an issue of the adequacy of the August 15, 2005 CMS notice letter as a
notice of involuntary termination, and that I would address that specific issue in my
decision on the merits.

On November 21, 2006, I notified the parties that the case was set for hearing on
December 21, 2006. On December 6, 2006, Petitioner filed a written waiver of the right
to appear and present evidence at an oral hearing. On December 7, 2006, I issued an
order accepting Petitioner’s waiver of oral hearing, and cancelled the scheduled oral
hearing, resolved various evidentiary matters, and established a briefing schedule.

Petitioner filed its prehearing brief, which I treat as its opening brief (P. Brief), on
November 28, 2006. Petitioner filed its reply brief (P. Reply) with its proposed findings
of fact and conclusions of law, and its revised exhibit list of 16 exhibits, on January 18,
2007. CMS filed its prehearing brief, which I also treat as its opening brief (CMS Brief),
on November 30, 2006. CMS filed its Brief in Rebuttal (CMS Reply) on January 19,
2007, with its proposed findings of fact and conclusions of law, its list of proposed
exhibits and its exhibits 1 through 5. On March 13, 2007, Petitioner offered another
exhibit. Although I find many of the exhibits offered by both parties to be of minimal
relevance given the issues remaining for resolution in this case, CMS exhibits (CMS Ex.)
1 through 5 and Petitioner exhibits (P. Ex.) 1 through 17 are admitted.
II. Discussion

A. Findings of Fact

The findings of fact are based upon the exhibits admitted, the parties’ joint stipulations of
facts, and the undisputed statements of fact in the pleadings of the parties. Citations not
provided here may be found in the analysis section of this decision.

1.

Petitioner did not have any patients for a period from February 9, 2005 to August
23, 2005 (the relevant period). CMS Exs. 1-4; P. Reply at 2-3, 8-9; P. Proposed
Findings of Fact at 2-3.

Because Petitioner did not have any patients, during the relevant period, Petitioner
was not primarily engaged in providing skilled nursing and other therapeutic
services to patients.

CMS sent Petitioner a letter dated August 15, 2005, advising Petitioner that CMS
considered Petitioner’s provider agreement voluntarily terminated because
Petitioner ceased providing services in February 2005. CMS Ex. 1.

CMS’s letter dated August 15, 2005, is the first notice to Petitioner that CMS
considered Petitioner’s provider agreement terminated.

B. Conclusions of Law

An entity must meet the statutory definition of an HHA at section 1861(0) of the
Act to qualify as a Medicare provider under the Act. 42 C.F.R. § 488.3.

The statutory definition of an HHA at section 1861(0) of the Act requires that an
HHA be primarily engaged in providing skilled nursing services and other
therapeutic services.

During the relevant period, Petitioner did not meet the definition of an HHA, as it
was not primarily engaged in providing skilled nursing and other therapeutic
services, because it was not providing such services to patients.

CMS has the discretion to terminate a provider when the provider no longer meets
the definition of an HHA. 42 C.F.R. § 489.53(a)(1).
4

5. CMS was authorized to terminate Petitioner’s provider agreement effective August
30, 2005, 15 days after its notice dated August 15, 2005. 42 C.F.R. § 489.53(c).

6. Petitioner received adequate notice of involuntary termination.
C. Issues

Whether there was a basis for termination of Petitioner’s HHA provider
agreement.

Whether the CMS notice of termination was sufficient.
D. Applicable Law

Pursuant to section 1861(m) of the Act, Medicare covers “home health services” provided
by an HHA as defined in section 1861(0). Section 1861(0)(1) requires that the HHA be
“primarily engaged in providing skilled nursing services and other therapeutic services.”
The Secretary of Health and Human Services (the Secretary) has promulgated regulations
at 42 C.F.R. Part 484, which govern the participation of HHAs in the Medicare program.
42 C.F.R. § 484.1(a)(1) states that “[s]ections 1861(0) and 1891 establish the conditions
that an HHA must meet in order to participate in Medicare.” The provisions in 42 C.F.R.
§§ 484.10-484.55 set forth the requirements for Medicare participation of HHAs and
establish conditions of participation for these entities. The regulations prescribe the
conditions of participation which include specific standards of participation.

CMS, on behalf of the Secretary, is required to determine whether a Medicare provider of
services, including an HHA, is complying substantially with the Medicare participation
requirements established by the Act and regulations. Act, section 1866(b)(2). A
provider’s participation agreement may be terminated if CMS determines that “the
provider fails substantially to meet the applicable provisions of section 1861.” Act,
section 1866(b)(2)(B).

In order to remain certified as a Medicare provider, an HHA must remain in substantial
compliance with all conditions of participation. 42 C.F.R. §§ 489.53(a)(1) and (3). The
process and criteria for determining whether a provider is complying substantially with
Medicare participation requirements are established by regulations at 42 C.F.R. Part 488.
CMS has entered into agreements with state survey agencies to conduct periodic surveys
of providers, including HHAs, in order to ascertain whether the providers are complying
with Medicare participation requirements. Act, section 1864(a); 42 C.F.R. §§ 488.10,
488.11, and 488.20. State survey agencies conduct surveys of HHAs and make
recommendations to CMS as to whether such facilities meet federal participation
5

requirements for the Medicare program. Act, section 1864(a); 42 C.F.R. §§ 488.10,
488.11, and 488.20. CMS considers survey results from the state survey agencies as the
basis for its determination regarding the initial or continued participation of an HHA in
the Medicare program. 42 C.F.R. §§ 488.11 and 488.12.

In determining whether a provider complies with a particular condition of participation,
the state survey agency evaluates the manner and degree of the provider’s satisfaction of
the various standards within each condition. 42 C.F.R. § 488.26(b). The state survey
agency also makes a recommendation to CMS as to whether there is a basis for
termination. CMS may accept or reject the recommendation after reviewing the survey
findings. 42 C.F.R. § 488.12.

CMS may terminate participation in Medicare when it determines, either on its own
initiative or based on a state survey agency report, that a provider is not complying with
one or more Medicare conditions of participation. Act, section 1866(b)(2)(A); 42 C.F.R.
§§ 488.20, 488.24, 488.26, and 489.53(a)(1) and (3). Failure to comply with a condition
of participation occurs where deficiencies, either individually or in combination, are “of
such character as to substantially limit the provider’s . . . capacity to furnish adequate care
or which adversely affect the health and safety of patients ....” 42 C.F.R. § 488.24(b).

A provider whose participation in Medicare is terminated may request a hearing by an
ALJ in accordance with 42 C.F.R. Part 498. 42 C.F.R. § 489.53(d).

E. Analysis
1. Petitioner received adequate notice of involuntary termination.

I left open the question of the adequacy of CMS’s notice to Petitioner in my Ruling dated
October 26, 2006. There is no question that the notice (CMS Ex. 1) does not satisfy the
regulatory requirements for involuntary termination. 42 C.F.R. §§ 489.53(c) and (d).
However, in this case, the notice did advise Petitioner that CMS considered its provider
agreement terminated and informed Petitioner of the basis for the termination. The fact
that Petitioner’s appeal rights were not specifically listed is cured by CMS’s waiver of
Petitioner’s late filing and the administrative process accorded Petitioner in this case.
Petitioner has had a full and fair opportunity to present its position.

2. CMS had sufficient grounds on which to terminate Petitioner’s
provider agreement.

The facts pertinent to the issues before me are few and undisputed. There is no dispute
that Petitioner did not have any patients for a period from February 9, 2005 to August 23,
2005. There is no dispute that CMS sent Petitioner a letter dated August 15, 2005, which
6

advised Petitioner that CMS considered Petitioner’s provider agreement voluntarily
terminated because Petitioner had ceased providing services in February 2005. There is
no dispute that CMS’s letter of August 15, 2005, is the first notice to Petitioner that CMS
considered Petitioner’s provider agreement terminated. Jt. Stip.; CMS Ex. 1-4; CMS
Brief at 8-9; P. Reply at 2-3; P. Proposed Findings of Fact at 1-5. Thus, the only issues
for resolution in this case are issues of law.

I note first that this case does not involve whether Petitioner failed to comply with
participation requirements found during a state survey. Instead, the case turns on whether
Petitioner continued to meet the statutory definition of an HHA. The regulation at

42 C.F.R. § 488.3(a) states that to be approved for participation, a prospective provider or
supplier must meet the applicable statutory definitions in (among other sections) section
1861. The Departmental Appeals Board (Board) has observed that:

The ALJ’s holding that Petitioner was required to meet the definition at section
1861 is consistent with the Board’s observation that determining whether an entity
qualifies as a provider within the meaning of the Act and regulations is not limited
to determining whether it meets the quality of care or health and safety
requirements, and that meeting any aspect of the statutory definition of a hospital
or other entity that may be a provider of services is a prerequisite to qualifying as a
provider. ...

Arizona Surgical Hospital, LLC, DAB No. 1890, at 9 (2003); Specialty Hospital of
Southern California-La Mirada, DAB No. 1730, at 8-9, n. 9 (2000), aff'd, Specialty
Healthcare Servs. v. Thompson, No. 00-08438-ABC (CTX) (S.D.Ca. Aug. 1, 2001).
Although an HHA was not the type of provider involved in Arizona, the reasoning
regarding the requirement to meet the definition at section 1861 remains the same. To
remain a provider, Petitioner must meet the statutory definition of its particular type of
provider - in its case it must meet the definition of an HHA. The statutory definition of
an HHA at section 1861(0) requires that Petitioner be “primarily engaged in providing
skilled nursing services and other therapeutic services.” Act, section 1861(0)(1). During
the relevant period, a period lasting more than six months, Petitioner was not engaged in
providing such services.

Section 1866(b)(2)(B) gives the Secretary, and his delegee, CMS, the discretion to
terminate when a provider no longer meets the definition of an HHA at section
1861(0)(1). 42 C.F.R. § 489.53(a)(1). And, CMS has the discretion to decide how long a
cessation of services is too long. Petitioner admits that “during the period of February 9,
2005 to August 23, 2005, [it] did not provide patient services,” reinforcing the fact that
during a six month period it was not so primarily engaged. P. Reply at 8-9. Although
Petitioner argues that temporarily suspending services for six months was not a
“substantial” violation of section 1861(0)(1) ( P. Reply at 6), I disagree. A six month

7

cessation of the provision of such services is not a temporary or emergency cessation. It
is reasonable for CMS to determine that an HHA which is not providing skilled nursing
services and other therapeutic services to patients for six months does not continue to
meet the definition of an HHA.

Petitioner argues in defense of its failure to provide patient services during the relevant
period that it was “a compliant home health agency forced into a situation of temporary
noncompliance due to .. . financial suspension” by CMS’s agent and that it was otherwise
maintaining its staff, office, and had a California license (P. Reply at 8-9). Petitioner
asserts that it was forced to temporarily suspend its patient services due to a circumstance
beyond its control (the suspension) and that its involuntary termination would violate
public policy (P. Reply at 16). Petitioner is essentially arguing that CMS should be
estopped from terminating its provider agreement due to this extraordinary circumstance -
- the suspension of program reimbursement.

The suspension of program payment is not an extraordinary circumstance. Petitioner had
the ability to continue providing services during the suspension, which could be
reimbursed when the suspension ended, or voluntarily terminate its participation and
reapply when it was ready to provide services to patients. Moreover, my jurisdiction in
cases involving CMS is limited to hearing and deciding those issues which the Secretary
has delegated authority for me to hear and decide, as set forth at 42 C.F.R. §§ 498.3 and
498.5. The regulations authorize me only to hear and decide cases involving specified
initial determinations by CMS. I have no authority to determine that CMS’s actions
would violate public policy and no authority to award damages or fashion extraordinary
relief. Moreover, I have no authority to hear and decide claims of equitable estoppel
against the Secretary. See, Office of Personnel Management v. Richmond, 496 U.S. 414,
110 S.Ct. 2465, 110 L.Ed.2d 387 (1990); Heckler v. Community Health Services of
Crawford County, Inc., 467 U.S. 51, 104 S.Ct. 2218, 81 L.Ed.2d 42 (1984). While the
Supreme Court has not ruled that estoppel will never lie against the government, the
decisions in these cases make clear that equitable estoppel will not lie against the
government in cases involving benefits to be paid from the Treasury, particularly in the
complicated area of Medicare.

After terminating a provider agreement, CMS can only accept a new provider agreement
if the provider has made satisfactory arrangements to fulfill all of the statutory and
regulatory responsibilities of its previous agreement. 42 C.F.R. § 489.57. Here, even
though Petitioner accepted a new patient after the six month cessation of services, it was
up to CMS to determine whether Petitioner again met the definition of an HHA. It is
irrelevant in this regard that Petitioner maintained its California license as an HHA, as it
was up to CMS, not the state, to decide whether Petitioner met the definition of an HHA
and was otherwise in compliance with participation requirements.
8

3. Petitioner’s termination is effective August 30, 2005.

Petitioner received notice of termination on August 15, 2005. Pursuant to the regulations,
an involuntary termination would be effective 15 days later on August 30, 2005.

42 C.F.R. § 489.53(c). Petitioner asserts that by August 30, 2005, it had cured any
possible violation because it admitted a patient on August 23, 2005, a date before the
involuntary termination effective date of August 30, 2005. However, admitting a patient
after being notified of the termination, but before the effective date, does not mean that
Petitioner was in compliance with the requirements of an HHA, absent a CMS finding
that it was in compliance. CMS made no such finding.

Ill. Conclusion

For the foregoing reasons, Petitioner’s provider agreement is terminated effective August
30, 2005.

/s/
Keith W. Sickendick
Administrative Law Judge
